DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated July 27, 2022 in responding to the Office Action of April 28, 2022 provided in the rejection of all previous pending claims 1-20.
	Claims 1, 2, 5-7, 10-11, and 20 have been amended.
No claims have been canceled nor newly added.
Thus, claims 1-20 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claims 1-9 are objected to because of the following informalities:  
As to claim 1, line 7, recites to include the limitation “at a headend” should be changed to, for example – at [[a]] the headend – instead; Appropriate correction is required. 
As to claim 2, line 5, recites to include the limitation “update to a peripheral” should be changed to, for example – update to [[a]] the peripheral – instead; Appropriate correction is required. 
Claims 2-6 and 8-9 are also objected for being depended upon the objection of base claim 1. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4, 10, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimball et al. (US 20010013121 A1, herein after Kimball).
As per claims 1 and 10, Kimball discloses a method for delivering a software update for a peripheral device in an area network --(e.g., The headend 104 receives content and distributes that content to users. Content can include video, audio, interactive video, software, firmware, and/or data. Distributing firmware content allows updating the embedded programs within the set top box 108. This content is received from a variety of sources which include the satellite dish 116, local programming receiver 112, microwave receivers, packet switched networks, etc. Each set top box 108 has a unique address that allows sending entitlement information to an individual set top box 108. In this way, one set top box 108-1 can entitle a particular content while another 108-2 cannot. Equipment within the headend 104 regulates which set top boxes 108 are entitled to which content – see at least 0020, and printer of STB – peripheral device – see at least 0040-0042), comprising: 
receiving, by a headend, a software update via an area network, the software update being configured for execution by a peripheral device on the area network--(e.g., The headend 104 receives content and distributes that content to users. Content can include video, audio, interactive video, software, firmware, and/or data. Distributing firmware content allows updating the embedded programs within the set top box 108. This content is received from a variety of sources which include the satellite dish 116, local programming receiver 112, microwave receivers, packet switched networks, etc. Each set top box 108 has a unique address that allows sending entitlement information to an individual set top box 108. In this way, one set top box 108-1 can entitle a particular content while another 108-2 cannot. Equipment within the headend 104 regulates which set top boxes 108 are entitled to which content and printer of STB – peripheral device – see at least 0020-0023, 0040-0042, Figs.1, 2, and associated text); 
validating, by the headend, the interoperability  of the software update with the headend of the area network – (e.g., The PROS software 204 , which is part of the content, receives information from various sources and produces authorization, software and rights messages with that information. Things such as software access requirements, resource access requirements, configuration data, unsigned software objects, object information, rights information, etc. are received and processed by the PROS software 204. The resource access requirements indicate which set top box hardware resources can be accessed by the software object—validating process for allowing the Headend 101 to update software to certain type of STBs --. Included in the configuration data is the domain identifier of the cable provider and the signing key(s). The object information contains the identification and version information of the software object. All this information is processed by the PROS software to produce the authorization and software messages. At this point, the messages are complete except for checksums. – see at least 0023-0025); 
encrypting, by the headend, the validated software update at a headend of the area network; and delivering, by the headend, the encrypted software update to a processor responsible for controlling an interface to the area network – (e.g., headend sending the authenticate of distribute software object (content) to the STB (set top box ) – processor-- see least 0027-0029, 0033, Figs. 1-2, and associated text).
Further regarding to claim 10, Kimball discloses an apparatus (e.g., system 100, Fig. 1 – see at least 0019) for implementing method steps as of claim 1 above. 
As to claim 20, Kimball discloses a non-transitory computer readable medium – see at least 0019, 0020, containing program instructions for delivering a software update for a peripheral device in an area network, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to:
 receiving a software update via an area network, the software update being configured for execution by a peripheral device on the area network--(e.g., The headend 104 receives content and distributes that content to users. Content can include video, audio, interactive video, software, firmware, and/or data. Distributing firmware content allows updating the embedded programs within the set top box 108. This content is received from a variety of sources which include the satellite dish 116, local programming receiver 112, microwave receivers, packet switched networks, etc. Each set top box 108 has a unique address that allows sending entitlement information to an individual set top box 108. In this way, one set top box 108-1 can entitle a particular content while another 108-2 cannot. Equipment within the headend 104 regulates which set top boxes 108 are entitled to which content and printer of STB – peripheral device – see at least 0020-0023, 0040-0042, Figs.1, 2, and associated text); 
validate the interoperability of the software update with a headend of the area network – (e.g., The PROS software 204 , which is part of the content, receives information from various sources and produces authorization, software and rights messages with that information. Things such as software access requirements, resource access requirements, configuration data, unsigned software objects, object information, rights information, etc. are received and processed by the PROS software 204. The resource access requirements indicate which set top box hardware resources can be accessed by the software object—validating process for allowing the Headend 101 to update software to certain type of STBs --. Included in the configuration data is the domain identifier of the cable provider and the signing key(s). The object information contains the identification and version information of the software object. All this information is processed by the PROS software to produce the authorization and software messages. At this point, the messages are complete except for checksums. – see at least 0023-0025); and
encrypt the validated software update at the headend of the area network; and delivering the encrypted software update to a processor responsible for controlling an interface to the area network – (e.g., headend sending the authenticate of distribute software object (content) to the STB (set top box ) – processor-- see least 0027-0029, 0033, Figs. 1-2, and associated text), the processor responsible for controlling the interface being configured to download and decrypt the validated software update to generate an authenticated version of the software update – see at least 0028-0030, 0041-0042, 0048, 0053-0054.
As per claims 4 and 13, Kimball discloses wherein the processor includes any one or combination of a set-top box ("STB"), an Internet of things ("loT") hub, or a gateway – (e.g., STB 108 – see at least 0020-0023, 0040-0042, Figs.1, 2, and associated text) .  
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 7-9, 11, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Agerstam et al. (US 20190138295 A1, hereinafter Agerstam).
As per claims 2 and 11, Kimball discloses further comprising: 
downloading, by the processor, the validated software update; decrypting, by the processor, the validated software update to generate an authenticated version of the software update – see at least 0028-0030, 0041-0042, 0048, 0053-0054. It is to note that Kimball does not explicitly disclose; however, Agerstam, in an analogous art, discloses  transmitting the authenticated version of software update to a peripheral device – (e.g., Apparatus i.e. gateway, for selectively delivering a software update i.e. firmware update, to a set of nodes in a network i.e. sensor mesh network by an internet-of-things (IoT) device, in which the IOT devices including water distribution systems, electric power distribution systems, pipeline control systems, plant control systems, light switches, thermostats, locks, cameras, alarms and motion sensors. – see Agerstam, at least 0030-0032, 0044, 0052, 0056, 0132, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agerstam’ s teaching into Kimball’s teaching  since doing so would further optimizing the distributing of the software updating by promoting efficiency in network communication.
As per claims 3 and 12, modified Kimball with Agerstam disclose, further comprising: executing the authenticated version of the software update via the peripheral device – (e.g.,  distribution of the update, the integrity of the FW image is then verified using a standard mechanism (e.g. secure hash algorithm-256 (SHA-256) digest or the like), and upon verification nodes commit the updated image, reboot and return to a normal operational state – see Agerstam at least 0030-0032, 0044, 0052, 0056, 0132, Fig. 1, and associated text).  
As per claims 7 and 16, modified Kimball with Agerstam disclose wherein the peripheral device cannot be directly connected to the Internet – see Agerstam, at least 0130-135, Fig. 1, and associated text.  
As per claims 8 and 17, it is to note that while Kimball discloses, wherein the software update is configured for execution by  a peripheral device (e.g. a printer) – (e.g., headend sending the authenticate of distribute software object (content) to the STB (set top box ) – processor-- see least 0027-0029, 0033, Figs. 1-2, and associated text), but does not explicitly disclose; however, Agerstam disclose that the software  update is configured to executed by the peripheral device is any one or combination of a microphone, a smart TV, an loT sensor, a remote control unit, a game controller, or a sound bar– (e.g., Apparatus i.e. gateway, for selectively delivering a software update i.e. firmware update, to a set of nodes in a network i.e. sensor mesh network by an internet-of-things (IoT) device, in which the IOT devices including water distribution systems, electric power distribution systems, pipeline control systems, plant control systems, light switches, thermostats, locks, cameras, alarms and motion sensors. – see Agerstam, at least 0030-0032, 0044, 0052, 0056, 0132, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agerstam’ s teaching into Kimball’s teaching  since doing so would further optimizing the distributing of the software updating by promoting efficiency in network communication.
As to claim 9, modified Kimball with Agerstam disclose wherein the peripheral device is connected to the area network via any one or combination of a wireless connection or a wired connection –  see Agerstam, at least 0043-0046, 0130-135, Fig. 1, and associated text.
As to claim 18, modified Kimball with Agerstam disclose wherein the peripheral device is connected to the area network via a wireless connection –  see Agerstam, at least 0043-0046, 0130-135, Fig. 1, and associated text.
As to claim 19, modified Kimball with Agerstam disclose wherein the peripheral device is connected to the area network via a wired connection –  see Agerstam, at least 0043-0046, 0130-135, Fig. 1, and associated text.
10.	Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimball in view of Enomori et al. (US 20090235244 A1,hereinafter Enomori).
As per claims 5 and 14, it is to note that Kimball does not explicitly disclose; however, Enomori, in an analogous art, discloses wherein the processor maintains a list of addresses for at least one peripheral device, the method further comprising: comparing,  by the processor, an address for the validated software update to an address associated with the at least one peripheral device – (e.g., during retrieving of latest software, the user management server 2 compares the received MAC address "01-23-45-22-34-21" with the MAC address range 601 in the product list database 210.  The MAC address "01-23-45-22-34-21" belongs to the MAC address range "01-23-45-00-00-01 to 01-23-45-FF-FF-FF" present in the first record of the product list database 210.  Therefore, an update-use software for the "TV set made by A" is discriminated such that it is held in a server indicating URL "aaa.aaa.aaa.aaa".   –see at least Enomori, at least 0002, 0004, 0005, 0033, Fig. 1A, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neomort’s teaching into Kimball ‘s teaching since doing so would further optimizing the retrieving as well as the verifying in downloading of the software updates.
As per claims 6 and 15, modified Kimball with Enomori discloses further comprising: determining, by the processor, whether the validated software update is addressed to a peripheral device within the list before downloading the validated software update –see at least Enomori, at least 0002, 0004, 0005, 0033, Fig. 1A, and associated text.  
Prior Art's Arguments – Rejections
11.	Applicant's argument filed July 27, 2022 in responding to the Office Action of April 28, 2022 –See Remarks, pages 1-3, especially with respect to per amendment of independent claims 1, 10, and 20 have been fully considered and are not persuasive and/or moot in view of a new teaching of Kimball et al. (US 20010013121 A1).	
Conclusion

12.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
ARSENAULT et al. (US 7673297 B1) disclose method for updating a set-top box software.
Vyas et al. (US 10182304 B2) disclose updating firmware of IOT (Internet of Things) devices.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192